Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
          Group I, claim(s) 1-5, 7-8, 10, 12-19, 21, 23, 79-80 and 90 drawn to a method of detecting a ligand in a sample.
         Group II, claim(s) 27, drawn to a method of detecting a ligand in a sample.
         Group III, claims(s) 75 and 131, drawn to a biosensor for a ligand.
         Group IV, claims(s) 99 and 158, drawn to a biosensor for a ligand.
          The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
           The technical feature appears to be a biosensor wherein the biosensor comprises a ligand, a directly responsive fluorophore and an indirectly responsive fluorophore, the directly responsive and the indirectly responsive fluorophores being located at two distinct sites of the ligand-binding-protein
           However, Plaxco et al (US 6,432,723) (submitted in the IDS filed 05/17/18) discloses a biosensor for a ligand (biosensors that can detect conformational changes that occur in proteins upon binding of ligands on the basis of electron transfer, Col. 2, Ln. 20) comprising a ligand-binding protein, a directly responsive fluorophore and an indirectly responsive fluorophore (at least one electron donor moiety and at least one 
         Also, the inventions listed as groups I-II do not relate to a single general inventive Concept under PCT Rule 13.1 because, under PCT Rule 13.2 they lack the same or corresponding special technical features for the following reasons.  Invention I requires a ligand-binding protein wherein Invention II requires an amino acid.  Therefore, the biosensors have different ligands with different structures and different functions and thus there are two different methods with different ligands.  Under Rule 13 Applicant is entitled to one product, one method of making and one method of using.
          The inventions listed as groups III-IV do not relate to a single general inventive Concept under PCT Rule 13.1 because, under PCT Rule 13.2 they lack the same or corresponding special technical features for the following reasons.  Invention III requires a ligand-binding protein wherein Invention IV requires an amino acid.  Therefore, the biosensors have different ligands with different structures and different functions and thus there are two different methods with different ligands.  Under Rule 13 Applicant is entitled to one product, one method of making and one method of using.
                     Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                          /GARY COUNTS/               Primary Examiner, Art Unit 1641